DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract should avoid phrases which can be implied such as the last sentence of the abstract which reads “[a]dditional systems and methods are also disclosed”.  Correction is required.  See MPEP § 608.01(b).




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 3 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 recites the limitation "the identity of the person".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 13-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vax et al US 11238176 (hereinafter Vax).

As to claim 13, Vax teaches an apparatus (Figure 19) comprising: a processor-based computer system (column 32, lines 40-42 disclose a data-processing apparatus and column 32, lines 45-49 disclose the data processing apparatus comprises a computer and/or multiple processors or computers)  including a memory and a processor (column 32, lines 40-42 disclose machine readable storage medium and a data-processing apparatus) , the memory having computer-readable instructions (column 32, lines 30-42 disclose the storage media has programmable instructions) that, when executed, cause the computer system (column 32, lines 52-55 disclose the computer executes instructions) to: 
receive a data subject search term provided by a human user(Figure 1, step 102 “Receive initial personal information attributes for one or more data subjects”, step 102 “Receive personal information rules”; column 5, lines 1-2 and column 5, lines 5-12 disclose the initial personal information/ information rules may be manually entered into the system by a user);
search a database of sensitive data entities and locations of the sensitive data entities within an organizational computer network for instances of the data subject search term provided by the human user(Figure 1, step 104 “Search identity data source for personal information, based on rules”;  the personal information includes data subject search terms; column 5, lines 57-60; column 5, lines 37-46 disclose the system may be directed to identity data sources that are known to hold personal information of data subjects…the identity data sources may include structured databases, user directories, customer relationship management systems, see also column 7, lines 27-35; column 2, lines 1-3 reveals the search is done by an organization various systems and applications); 
output a graphical representation of search results to the human user(Figure 11 shows a data profile display screen; Figure 13 shows a data mapping screen ;column 8 lines 1-5 disclose based on the search, an output of a/the data subject profile is made and is presented to a user; column 14, lines 1-6 further reveals that the scan results is presented to the user in the form of a heat map report), the graphical representation including a constellation graph depicting the data subject search term (Figure 9 shows heat map display screen: column 14, lines 4-9 describes a heat map that display the number of data subjects associated with personal information found in the scanned data source along with the total number of each personal information attribute type found within the data source; the display screens fall within the definition of constellation, a group or cluster of related things; column 14, lines 20-25 disclose identity lineage dashboard that allows users to visualize data attributes that are associated with data subject profiles stored in the identity graph, and connections between attributes and/or data source location)  linked to locations in which the data subject search term is stored and depicting sensitive data entities, other than the data subject search term, linked to the locations in which the data subject search term is stored (Figure 11 shows a data profile display screen; Figure 10 shows an exploration display screen ; Figure 9 shows heat map display screen: column 14, lines 4-9 describes a heat map that display the number of data subjects associated with personal information found including residencies sensitive data entities which are other data than the subject search term linked to the locations in which the data subject search term is stored; column 14, lines 20-25 disclose identity lineage dashboard that allows users to visualize data attributes that are associated with data subject profiles stored in the identity graph, and connections between attributes and/or data source locations; column 9, lines 43-50 disclose the file/collection that is linked to the data subject profile and the file/collection includes metadata associated with the found potential personal information such as data source information where the attribute is stored, location information corresponding to a location within the data source); and 
based on input from the human user, add at least one depicted location or sensitive data entity, other than the data subject search term, to a data subject profile (column 7, lines 15-19 disclose the system may receive data source/location information from a user via manual input and this is information other than the data subject search terms, and column 7, lines 28-31 discloses personal information attributes associated with data subject profiles are added to the system by a user).

	As to claim 14, Vax teaches wherein the memory has computer- readable instructions(column 32, lines 30-42 disclose the storage media has programmable instructions) that, when executed, cause the computer system to output the data subject profile(Figure 1, step 106 “Create identity graph profile for one or more data subjects with correlated personal information”; column 4, lines 56-58 disclose creating data subject profiles).

As to claim 15, Vax teaches wherein the memory is a non-volatile memory device (column 33, lines 39-40 disclose the computer readable media include all forms of nonvolatile memory).

As to claim 16, Vax teaches wherein the memory has computer- readable instructions (column 32, lines 30-42 disclose the storage media has programmable instructions) that, when executed, cause the computer system to: display an interactive dashboard having the constellation graph to the human user(Figure 9 shows heat map display screen: column 14, lines 4-9 describes a heat map that displays the number of data subjects associated with personal information found in the scanned data source along with the total number of each personal information attribute type found within the data source; the display screen fall within the definition of constellation, a group or cluster of related things; column 14, lines 20-31 also describe the system provides an identity lineage dashboard; Figure 10 also shows an exploration interactive display screen, the display screen also fall within the definition of constellation, a group or cluster of related things); receive a selection from the human user of a location depicted in the constellation graph via the interactive dashboard (Figure 10 shows an exploration display screen and column 19, lines 55-57 disclose a user can make a selection on the location of the screen/dashboard of the details link); and in response to the received selection, display at least a portion of a file showing the data subject search term, or a sensitive data entity other than the data subject search term, in context within the file (Figure 10, reference number 1036 and column 19, lines 55-57 disclose upon selection from the user of the details link, a link opens that provides listed personal information records/sensitive data from the search).

As to claim 17, Vax teaches wherein the database of sensitive data entities and locations of the sensitive data entities within the organizational computer network (column 2, lines 1-3 reveals the search of sensitive data entities and the location(s) is done by the organization various systems and applications) is a database of personal identifying information and locations of the personal identifying information within the organizational computer network(column 9, lines 43-50 disclose the file/collection/database includes metadata associated with the found potential personal information and includes data source information where the attribute is stored, location information corresponding to a location within the data source where the attribute is stored, scan ID, etc.).

As to claim 18, Vax teaches a non-transitory computer-readable medium encoded with instructions (column 32, lines 30-42 disclose the  non-transitory storage media has programmable instructions) that, when executed by a processor of a computer system, cause the computer system(column 32, lines 52-55 disclose the computer executes instructions)  to: 
receive a data subject search term provided by a human user(Figure 1, step 102 “Receive initial personal information attributes for one or more data subjects”, step 102 “Receive personal information rules”; column 5, lines 5-12 and column 5, lines 1-2 disclose the initial personal information and information rules may be manually entered into the system by a user); 
search a database of sensitive data entities and locations of the sensitive data entities within an organizational computer network for instances of the data subject search term provided by the human user(Figure 1, step 104 “Search identify data source for personal information, based on rules”;  column 5, lines 57-60; column 5, lines 37-46 disclose the system may be directed to identity data sources that are known to hold personal information of data subjects…the identity data sources may include structured databases, user directories, customer relationship management systems, see also column 7, lines 27-35; column 2, lines 1-3 reveals the search is done by organization various systems and applications); 
output a graphical representation of search results to the human user(Figure 11 shows a data profile display screen; Figure 13 shows a data mapping screen ;column 8 lines 1-5 disclose based on the search, an output of a/the data subject profile is made and is presented to a user; column 14, lines 1-6 further reveals that the scan results is presented to the user in the form of a heat map report), the graphical representation including a constellation graph depicting the data subject Page 32 of 3421014-002 search term(Figure 9 shows heat map display screen: column 14, lines 4-9 describes a heat map that display the number of data subjects associated with personal information found in the scanned data source along with the total number of each personal information attribute type found within the data source; the display screens fall within the definition of constellation, a group or cluster of related things; column 14, lines 20-25 disclose identity lineage dashboard that allows users to visualize data attributes that are associated with data subject profiles stored in the identity graph, and connections between attributes and/or data source location)  linked to locations in which the data subject search term is stored and depicting sensitive data entities, other than the data subject search term, linked to the locations in which the data subject search term is stored(Figure 11 shows a data profile display screen; Figure 10 shows an exploration display screen ; Figure 9 shows heat map display screen: column 14, lines 4-9 describes a heat map that display the number of data subjects associated with personal information found including residencies sensitive data entities which is other data than the subject search term linked to the locations in which the data subject search term is stored; column 14, lines 20-25 disclose identity lineage dashboard that allows users to visualize data attributes that are associated with data subject profiles stored in the identity graph, and connections between attributes and/or data source locations; column 9, lines 43-50 disclose the file/collection that is linked to the data subject profile and the file/collection includes metadata associated with the found potential personal information such as data source information where the attribute is stored, location information corresponding to a location within the data source); and 
based on input from the human user, add at least one depicted location or sensitive data entity, other than the data subject search term, to a data subject profile(column 7, lines 15-19 disclose the system may receive data source information other than the search term from a user via manual input, and column 7, lines 28-31 discloses personal information attributes associated with data subject profiles added to the system by a user).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vax et al US 11238176 (hereinafter Vax) in view of Avrahami et al US 20140136941 (hereinafter Avrahami).

As to claim 1, Vax teaches a computer-implemented method (Figures 1 and 2 ) comprising: 
receiving a specific item of personal identifying information (PII) of a data subject (Figure 1, step 102 “Receive initial personal information attributes for one or more data subjects”, step 102 “Receive personal information rules”; column 5, lines 5-12); 
using the received specific item of PII of the data subject, searching a database of PII held by an organization for instances of the specific item of PII of the data subject (Figure 1, step 104 “Search identify data source for personal information, based on rules”, the rules are the received specific item of PII; see also column 5, lines 57-60; column 2, lines 1-3 reveals the search is done by an organization various systems and applications), wherein the database of PII identifies storage locations in which PII is held within an organizational computer network (column 5, lines 37-46 disclose the system may be directed to identity data sources that are known to hold personal information of data subjects…the identity data sources may include structured databases, user directories, customer relationship management systems);
 	determining a first storage location within the organizational computer network of an instance of the specific item of PII of the data subject found during the searching of the database of PII (column 7, lines  14-15 and 20-24 disclose determining/discovering by the system a primary data source(s); column 5, lines 62-66 disclose the system may create a finding list of information such as the personal information attribute, the data source in which the attribute was found, the location where the attribute is located within the data source); 
searching the database of PII to find additional PII held at the first storage location (column 7, lines 32-35 and 40-47 disclose the system may search the primary data sources for additional personal information based on the personal information attribute rules”); 
associating a specific item of additional PII held at the first storage location with the data subject (column 6, lines 1-4 disclose that once the system has searched the identity data source, the system may attempt to correlate each of the findings to a data subject; see also column 7 lines 58-60; column 8, lines 19-20 disclose the system may update the personal information rules, including attribute definition rules; Figure 2 step 206 “Correlate found personal information to data subjects”); 
using the specific item of additional PII held at the first storage location , searching the database of PII for instances of the specific item of additional PII held at the first storage location (column 8, lines 27-40 disclose the rules, the specific item, may be updated, and the update information, specific item is used to search for personal information that belongs to any new data subject; see also column 7, lines 27-35); 
determining a second storage location within the organizational computer network of an instance of the specific item of additional PII held at the first storage location (column 7, lines 14-15 and 20-24 disclose the system determines secondary data sources; column 5, lines 62-66 disclose the system may create a finding list of information such as the personal information attribute, the data source in which the attribute was found, the location where the attribute is located within the data source); 
searching the database of PII to find additional PII held at the second storage location(column 7, lines 28-35 disclose the system may search secondary data sources for personal information attributes that have been previously associated with data subject profiles… the system may also search secondary data sources for additional personal information based on the personal information attribute rules); 
associating a specific item of additional PII held at the second storage location with the data subject(column 6, lines 1-4 disclose that once the system has searched the identity data source, the system may attempt to correlate each of the findings to a data subject; see also column 7 lines 58-60; column 8, lines 19-20 disclose the system may update the personal information rules, including attribute definition rules; Figure 2 step 206 “Correlate found personal information to data subjects”); and
 preparing a data subject profile including: the received specific item of PII of the data subject(Figure 1, step 106 “Create identity graph profile for one or more data subjects with correlated personal information” wherein the personal information includes the received specific item of PII of the data subject), the specific item of additional PII held at the first storage location (column 4, lines 56-58 disclose creating data subject profiles; column 6, lines 8-26 disclose the system creates identity graph data subject profile for any number of data subjects which includes the data subject, pointers to personal information attributes, which are the specific item of additional PII at a data source) and associated with the data subject, and the specific item of additional PII held at the second storage location and associated with the data subject (column 4, lines 56-58 disclose creating data subject profiles; column 6, lines 8-26 disclose the system creates identity graph data subject profile for any number of data subjects which also includes the correlated personal information, the associated data subject, and specific item of additional PII, from the primary and secondary data sources).
Vax does not teach associating a specific item of additional PII held at the first storage location with the data subject, wherein the specific item of additional PII held at the first storage location is different than the received specific item of PII of the data subject; using the specific item of additional PII held at the first storage location, searching the database of PII for instances of the specific item of additional PII held at the first storage location; associating a specific item of additional PII held at the second storage location with the data subject, wherein the specific item of additional PII held at the Page 28 of 3421014-002 second storage location is different than the specific item of additional PII held at the first storage location and the received specific item of PII of the data subject.
Avrahami teaches searching a database of PII for instances of the specific item of PII (paragraph 30 discloses PII may be gathered from one or more database records, based on  specific item for name); searching the database of PII to find additional PII (paragraph 30 discloses when the name is searched, a database record containing the name might also contain birth date and/or telephone number); associating a specific item of additional PII held at the first storage location with the data subject (paragraph 30 discloses associating the specific item of birth date or telephone number with the name PII at the first location), wherein the specific item of additional PII held at the first storage location is different than the received specific item of PII of the data subject (paragraph 30 discloses the name specific item is different from the birth date or telephone number); using the specific item of additional PII held at the first storage location, searching the database of PII for instances of the specific item of additional PII held at the first storage location (paragraph 30 discloses the case identifier will search to find additional birthdate or telephone number data from the first database record);searching the database of PII to find additional PII held at the second storage location (paragraph 30 discloses the identifier may then use the telephone number found in the first data source as a linking basis to find additional PII in another/second data source, data record);
associating a specific item of additional PII held at the second storage location with the data subject (paragraph 30 discloses the specific item of telephone number is associated with additional PII held at the second data source and is associated with the name PII), wherein the specific item of additional PII held at the Page 28 of 3421014-002 second storage location is different than the specific item of additional PII held at the first storage location and the received specific item of PII of the data subject (paragraph 30 , wherein telephone number is the specific item of additional PII held at the second storage, which differ from birthdate, the specific item of additional PII held at the first storage location, which differ from name, the received specific item of PII of the data subject).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vax’s method of searching personal information with Avrahami’s method of utilizing different specific items of additional PIIs to provide a set of predefined rules that readily identify sensitive information at different data source locations (paragraph 2 of Avrahami).

	As to claim 2, the combination of Vax in view of Avrahami teaches wherein receiving the specific item of PII of the data subject includes receiving the specific item of PII of the data subject with a subject rights request initiated by a person (Vax: column 5, lines 1-10 disclose the initial personal information rules may be manually entered into the system by a user; column 25, lines 39-47 disclose subject right requests of data initiated by the user).

As to claim 3, the combination of Vax in view of Avrahami teaches comprising validating the identity of the person who initiated the subject rights request(Vax: column 25, lines 39-4 disclose for the subject rights request, the user have to input access credentials such as username and password, and thus the identity of the person is validated).

As to claim 4, the combination of Vax in view of Avrahami teaches wherein receiving the specific item of PII of the data subject includes receiving one or more items that, individually or collectively, uniquely identify the data subject(Vax: column 5, line 9 recites the specific item of PII, which is the personal information rules/attributes, includes unique identifier).

As to claim 5, the combination of Vax in view of Avrahami teaches wherein receiving the specific item of PII of the data subject includes receiving one or more of a social identifier or biometric identifier of the data subject (Vax: column 5, lines 8-12 disclose  the personal information rules/attributes includes social identifier such as social security number and phone number).

As to claim 6, the combination of Vax in view of Avrahami teaches wherein receiving the specific item of PII of the data subject includes receiving at least one social identifier that includes one or more of: a name(Vax: Figure 10 shows an exploration display screen which shows PII of full name), address(Vax: Figure 10 shows an exploration display screen which shows PII of zip code, and claim 8 reveals PII can be an address), phone number(Vax: column 5, lines 8-12 disclose  the personal information rules/attributes includes social identifier such as phone number), date of birth(Vax: claim 8 reveals the PII record includes date of birth), license number(Vax: Figure 10 shows an exploration display screen which shows PII of license number), passport number(Vax: Figure 10 shows an exploration display screen which shows PII of passport number), credit card number(Vax: Figure 10 shows an exploration display screen which shows PII of credit card number), account number(Vax: column 5, lines 8-12 disclose  the personal information rules/attributes includes social identifier such as social security number), social security number(Vax: column 5, lines 8-12 disclose  the personal information rules/attributes includes social identifier such as social security number), password (Vax: column 25, lines 44-45 reveal the PII specific item rule scanned includes password), or e-mail address(Vax: claim 8 discloses the PII can be an email address).

As to claim 7, the combination of Vax in view of Avrahami teaches comprising creating the database of PII (Vax: column 6, lines 1-2, column 7, lines 53-57, and column 9, lines 40-43  disclose creating a personal information finding file or collection which is a database).

As to claim 8, the combination of Vax in view of Avrahami teaches wherein creating the database of PII includes discovering PII held within the organizational computer network (Vax: column 6, lines 1-2, column 7, lines 53-57, and column 9, lines 40-43  disclose creating a personal information finding file or collection and column 2, lines 1-3 reveal the PII is held within the organization various systems and applications) and creating a searchable database in which each item of discovered PII is mapped to a storage location at which that item of discovered PII is stored (Vax: column 9, lines 43-50 disclose the file/collection includes metadata associated with the found potential personal information such as data source information where the attribute is stored, location information corresponding to a location within the data source where the attribute is stored, scan ID, etc.) .

As to claim 9, the combination of Vax in view of Avrahami teach wherein associating the specific item of additional PII held at the first storage location with the data subject includes: presenting the specific item of additional PII held at the first storage location to a human user (Vax: column 7, lines 29-30 disclose searching primary data source location, and column 8 lines 1-5 disclose based on the search, the data subject profile, which is presented to a human user, is updated; column 14, lines 1-6 further reveals that the scan results is presented to the user) ; and in response to input from the human user, associating the specific item of additional PII held at the first storage location with the data subject (Vax: column 9, lines 52-56 disclose correlation of the findings is based on user-configuration; column 14, lines 20-31 disclose the system provides an identity lineage dashboard to allow users to visualize data attributes that are associated with data subject profiles, where a list of root object is displayed to the user for input/selection).

As to claim 10, the combination of Vax in view of Avrahami teach wherein presenting the specific item of additional PII held at the first storage location to the human user includes displaying at least a portion of a file to show the specific item of additional PII in context within the file (Vax: Figure 10, reference number 1036 and column 19, lines 55-57 disclose a link which a user selects is opened, and the link provides listed personal information records).

As to claim 11, the combination of Vax in view of Avrahami teach wherein associating the specific item of additional PII held at the second storage location with the data subject includes(Vax: column 7, lines 29-30 disclose searching secondary data source location, and specific item/rules and PII associated with the second storage location): presenting the specific item of additional PII held at the second storage location to the human user(Vax: column 7, lines 29-30 disclose searching secondary data source location, and column 8 lines 1-5 disclose based on the search, the data subject profile, which is presented to a human user, is updated; column 14, lines 1-6 further reveals that the scan results is presented to the user); and in response to input from the human user, associating the specific item of additional PII held at the second storage location with the data subject(Vax: column 9, lines 52-56 disclose correlation of the findings is based on user-configuration; column 14, lines 20-31 disclose the system provides an identity lineage dashboard to allow users to visualize data attributes that are associated with data subject profiles, where a list of root object is displayed to the user for input/selection).

	As to claim 12, the combination of Vax in view of Avrahami teach wherein preparing the data subject profile includes creating a new data subject profile or updating a previous data subject profile (Vax: column 6, lines 49-53 disclose creating and/or updating the data subject profile for an identity graph).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Enuka et al US 20200050966 (hereinafter Enuka),  Barday et al US 20200184104 (hereinafter Barday), and Mutha et al US 20190286839 (hereinafter Mutha).

Enuka teaches a computer-implemented method (Figure 1) comprising: receiving a specific item of personal identifying information (PII) of a data subject (Figure 1, reference numbers 101 and 102); using the received specific item of PII of the data subject, searching a database of PII for instances of the specific item of PII of the data subject (Figure 1, reference number 104), associating a specific item of additional PII with the data subject (Figure 1, reference number 105) and preparing a data subject profile (Figure 1, reference number 106) as recited in claim 1.

Enuka teaches receive a data subject search term provided by a human user(Figure 1, reference numbers 101 and 102); search a database of sensitive data entities and locations of the sensitive data entities for instances of the data subject search term provided by the human user(Figure 1, reference number 104); output a graphical representation of search results to the human user, the graphical representation (Figure 1, reference number 106) as recited in claims 13 and 18.

	Barday teaches validating the identity of the person who initiated the subject rights request (Figure 31).

	Mutha teaches a computer-implemented method (Figure 4) comprising: receiving a specific item of personal identifying information (PII) of a data subject (paragraph 105); using the received specific item of PII of the data subject, searching a database of PII held by an organization for instances of the specific item of PII of the data subject (Figure 4, reference number 410), associating a specific item of additional PII with the data subject (Figure 4, reference number 420) and preparing a data subject profile (Figure 4, reference number 430) as recited in claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA FARROW whose telephone number is (571)272-1856. The examiner can normally be reached M - F 7:30--5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.F/Examiner, Art Unit 2437                                                                                                                                                                                                        
/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437